MR. CHIEF JUSTICE JAMES T. HARRISON,
delivered the Opinion of the Court.
Upon' application of Robert L. Woodahl, Attorney General of the State of Montana and it appearing therefrom that all proceedings and appeals before this court concerning a person *526convicted of, or incarcerated for, crime under the laws of Montana, would be expedited by permitting all parties to such proceedings to file typewritten briefs in this court without first making individual application therefor in each proceeding and would thereby further and promote the interests of justice;
It is hereby ordered and this does order, that all parties to any proceeding or appeal concerning a person convicted of, or incarcerated for, crime under the laws of Montana, shall hereafter have the right, without further order of this court, to file and serve typewritten briefs in this court as provided for in Section 95-2420, R.C.M.1947, as amended.